The judgment (a jury having been waived) absolved the Bath House Company of negligence, notwithstanding appellant's shoulder was slightly cut when she came into contact with a piece of rusty tin — which, as she expressed it, ". . . was sticking out the edge of the door." *Page 817 
The court found that although in different circumstances presence of the tin would have constituted negligence, proof was lacking that it had been in a position to cause danger a sufficient length of time to have been discovered by the defendant in the exercise of ordinary care. We cannot say this holding is not supported by substantial evidence.
Affirmed.